Exhibit 10.8

 

SILVER BAY REALTY TRUST CORP.

 

2012 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK AGREEMENT

 

Unless otherwise defined herein, the terms defined in the Silver Bay Realty
Trust Corp. 2012 Equity Incentive Plan (the “Plan”) will have the same defined
meanings in this Restricted Stock Agreement (the “Agreement”).

 

I.                                        NOTICE OF RESTRICTED STOCK GRANT

 

Grantee Name:

 

Address:

 

You have been granted (the “Grant”) Restricted Stock, subject to the terms and
conditions of the Plan and this Agreement, as follows:

 

Grant Number:

 

Date of Grant:

 

Vesting Commencement Date:

 

Total Number of Shares Granted:

 

Vesting Schedule:

 

Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock will vest and the Company’s right to reacquire the
Restricted Stock which is the subject of the Grant will lapse in accordance with
the following schedule; provided that you have not incurred a Termination of
Service prior to any such vesting date:

 

[INSERT VESTING SCHEDULE]

 

By Grantee’s signature and the signature of the representative of Silver Bay
Realty Trust Corp. (the “Company”) below, Grantee and the Company agree that
this Grant is awarded under and governed by the terms and conditions of the Plan
and this Agreement, including the Terms and Conditions of Restricted Stock
Grant, attached hereto as Exhibit A, all of which are made a part of this
document.  Grantee has reviewed the Plan and this Agreement in their entirety,
has had an opportunity to obtain the advice of counsel prior to executing this
Agreement and fully understands all provisions of the Plan and Agreement.

 

Grantee further agrees that the Company may deliver by email or other electronic
means all documents relating to the Plan or this Agreement (including, without
limitation, prospectuses required by the Securities and Exchange Commission) and
all other documents that the Company is required to deliver to its security
holders (including, without limitation, annual reports and proxy statements). 
Grantee also agrees that the Company may deliver these documents by

 

1

--------------------------------------------------------------------------------


 

posting them on a website maintained by the Company or by a third party under
contract with the Company.  If the Company posts these documents on a website,
it will notify Grantee by email.  Grantee further agrees to comply with the
Company’s Insider Trading Policy when selling Shares.

 

Grantee hereby agrees to accept as binding, conclusive and final all decisions
or interpretations of the Committee upon any questions relating to the Plan and
Agreement.  Grantee further agrees to notify the Company upon any change in the
residence address indicated below.

 

GRANTEE:

 

SILVER BAY REALTY TRUST CORP.

 

 

 

 

 

 

 

 

 

Signature

 

By

 

 

 

 

 

 

Print Name

 

Title

 

Residence Address:

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TERMS AND CONDITIONS OF RESTRICTED STOCK GRANT

 

1.                                      Grant of Restricted Stock.  By the
Grant, the Company hereby grants to the individual named in the Notice of
Restricted Stock Grant designated as Part I (the “Notice of Grant”) of this
Agreement (the “Grantee”) under the Plan for past services and as a separate
incentive in connection with his or her services and not in lieu of any salary
or other compensation for his or her services, Restricted Stock, subject to all
of the terms and conditions in this Agreement and the Plan, which is
incorporated herein by reference.  Subject to Section 19 of the Plan, in the
event of a conflict between the terms and conditions of the Plan and the terms
and conditions of this Agreement, the terms and conditions of the Plan will
prevail.

 

2.                                      Escrow of Shares.

 

(a)                                 All Restricted Stock which is the subject of
the Grant will, upon execution of this Agreement, be delivered and deposited
with an escrow holder designated by the Company (the “Escrow Holder”).  The
Restricted Stock which is the subject of the Grant will be held by the Escrow
Holder until such time as such Restricted Stock vests or the date Grantee incurs
a Termination of Service.

 

(b)                                 The Escrow Holder will not be liable for any
act it may do or omit to do with respect to holding the Restricted Stock in
escrow while acting in good faith and in the exercise of its judgment.

 

(c)                                  Upon Grantee’s Termination of Service for
any reason, the Escrow Holder, upon receipt of written notice of such
Termination of Service, will take all steps necessary to accomplish the transfer
to the Company of the unvested Restricted Stock which is the subject of the
Grant.  Grantee hereby appoints the Escrow Holder with full power of
substitution, as Grantee’s true and lawful attorney-in-fact with irrevocable
power and authority in the name and on behalf of Grantee to take any action and
execute all documents and instruments, including, without limitation, stock
powers which may be necessary to transfer the certificate or certificates
evidencing such unvested Restricted Stock to the Company upon such Termination
of Service.

 

(d)                                 The Escrow Holder will take all steps
necessary to accomplish the transfer of such Restricted Stock to Grantee after
vesting, following Grantee’s request that the Escrow Holder do so.

 

(e)                                  Subject to the terms hereof, Grantee will
have all the rights of a stockholder with respect to the Shares represented by
the Restricted Stock which is the subject of the Grant while they are held in
escrow, including without limitation, the right to vote such Shares and the
right to receive dividends; provided, however, the Grantee agrees that cash
dividends declared thereon while the Restricted Stock which is the subject of
the Grant remains held in escrow (except with respect to such Restricted Stock
held in escrow with respect to which the Grantee has made an election to be
taxed immediately under Section 83(b) of the Internal Revenue Code of 1986, as
amended (the “Code”)) shall constitute compensation (and not a

 

3

--------------------------------------------------------------------------------


 

dividend), subject to applicable tax withholding, solely for tax purposes and
for purposes of the Amended and Restated Limited Partnership Agreement of Silver
Bay Operating Partnership L.P., a Delaware limited partnership, dated as of
December 19, 2012.

 

(f)            If, by virtue of any dividend or other distribution,
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares, the Shares represented by the
unvested Restricted Stock which are the subject of the Grant are increased or
decreased or otherwise changed or modified, or exchanged or converted, then such
new or additional or changed or modified Shares or shares, securities or other
property (including cash) received by the Grantee with respect to such unvested
Restricted Stock will thereupon be held in the same manner as is held the
unvested Restricted Stock pursuant to this Agreement, subject to all of the
terms, conditions and restrictions (including without limitation the terms of
this Agreement providing for the lapse of such restrictions, and forfeiture, and
the provisions of Paragraph 2(a) through (e) above and Paragraph 2(g) below)
which were applicable to the unvested Restricted Stock pursuant to this
Agreement.  Similarly, if Grantee receives rights or warrants with respect to
any unvested Restricted Stock which is the subject of the Grant, such rights or
warrants may be held or exercised by Grantee, provided that until such exercise
any such rights or warrants and after such exercise any Shares or shares or
other securities acquired by or upon the exercise of such rights or warrants
will be considered to be or treated on the same terms as Shares of unvested
Restricted Stock, and will be held in the same manner as is held the unvested
Restricted Stock pursuant to this Agreement, subject to all of the terms,
conditions and restrictions (including without limitation the terms of this
Agreement providing for the lapse of such restrictions, and forfeiture, and the
provisions of Paragraph 2(a) through (e) above and Paragraph 2(g) below) which
were applicable to the unvested Restricted Stock pursuant to this Agreement. 
The Committee in its absolute discretion at any time may accelerate the vesting
of all or any portion of such new or additional Shares or shares, securities,
property (including cash), rights or warrants, or Shares or shares or other
securities acquired by or upon the exercise of such rights or warrants.

 

(g)                                  The Company may instruct the transfer agent
for its Common Stock to place a legend on the certificates representing the
Restricted Stock or otherwise note its records as to the restrictions on
transfer set forth in this Agreement.

 

3.                                      Vesting Schedule.  Except as provided in
Section 4, and subject to Section 5, the Restricted Stock which is the subject
of the Grant will vest in accordance with the vesting provisions set forth in
the Notice of Grant.  The Restricted Stock scheduled to vest on a certain date
or upon the occurrence of a certain condition will not vest in Grantee in
accordance with any of the provisions of this Agreement, unless Grantee
continuously provides services to the Company (i.e., does not incur a
Termination of Service) from the Date of Grant (as set forth in the Notice of
Grant) until the date such vesting occurs.

 

4.                                      Committee Discretion.  The Committee, in
its discretion, may accelerate the vesting of the balance, or some lesser
portion of the balance, of the unvested Restricted Stock at any time, subject to
the terms of the Plan.  If so accelerated, such Restricted Stock will be
considered as having vested as of the date specified by the Committee.

 

4

--------------------------------------------------------------------------------


 

5.                                      Forfeiture upon Termination of Service;
Leaves of Absence and Part-Time Work.

 

(a)                                 Notwithstanding any contrary provision of
this Agreement, the balance of the Restricted Stock which is the subject of the
Grant that remains unvested at the time of Grantee’s Termination of Service for
any reason will be forfeited and automatically transferred to and reacquired by
the Company at no cost to the Company upon the date of such Termination of
Service and Grantee will have no further rights thereunder.  Grantee will not be
entitled to a refund of the price paid for such Restricted Stock, if any,
returned to the Company pursuant to this Section 5.  Grantee hereby appoints the
Escrow Agent with full power of substitution, as Grantee’s true and lawful
attorney-in-fact with irrevocable power and authority in the name and on behalf
of Grantee to take any action and execute all documents and instruments,
including, without limitation, stock powers which may be necessary to transfer
the certificate or certificates evidencing such unvested Shares to the Company
upon such Termination of Service.

 

(b)                                 For purposes of this Grant, Grantee will not
have a Termination of Service when Grantee goes on a military leave, a sick
leave or another bona fide leave of absence, if the leave was approved by the
Company in writing and if continued crediting of service is required by the
terms of the leave or by applicable law.  But Grantee will have a Termination of
Service when the approved leave ends, unless Grantee immediately returns to
active work.

 

(c)                                  Vesting of Grantee’s Restricted Stock which
is the subject of the Grant will be suspended during any unpaid leave of
absence.  If Grantee goes on a paid leave of absence, then the vesting schedule
specified in the Notice of Grant may be adjusted in accordance with the
Company’s leave of absence policy or the terms of your leave.  If Grantee
commences working on a part-time basis, then the vesting schedule specified in
the Notice of Grant may be adjusted in accordance with the Company’s part-time
work policy or the terms of an agreement between Grantee and the Company
pertaining to your part-time schedule

 

6.                                      Death of Grantee.  Any distribution or
delivery to be made to Grantee under this Agreement will, if Grantee is then
deceased, be made to Grantee’s designated beneficiary, or if no beneficiary
survives Grantee, the Committee or executor of Grantee’s estate.  Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

 

7.                                      Withholding of Taxes.  Notwithstanding
any contrary provision of this Agreement, no certificate representing the Shares
represented by the Restricted Stock which is the subject of the Grant may be
released from the escrow established pursuant to Section 2, unless and until
satisfactory arrangements (as determined by the Committee) will have been made
by Grantee with respect to the payment of income, employment and other taxes
which the Company determines must be withheld with respect to such Shares.  The
Committee, in its sole discretion and pursuant to such procedures as it may
specify from time to time, may permit Grantee to satisfy such tax withholding
obligation, in whole or in part (without limitation) by (a) paying cash,
(b) electing to have the Company withhold otherwise deliverable Shares having a
Fair Market Value equal to the minimum amount required to be withheld,
(c) delivering to the Company already vested and owned Shares having a Fair
Market Value equal to the amount required to be withheld, or (d) selling a
sufficient number of such Shares otherwise deliverable to

 

5

--------------------------------------------------------------------------------


 

Grantee through such means as the Company may determine in its sole discretion
(whether through a broker or otherwise) equal to the amount required to be
withheld.  To the extent determined appropriate by the Company in its
discretion, it will have the right (but not the obligation) to satisfy any tax
withholding obligations by reducing the number of Shares otherwise deliverable
to Grantee.  If Grantee fails to make satisfactory arrangements for the payment
of any required tax withholding obligations hereunder at the time any applicable
Shares otherwise are scheduled to vest pursuant to Sections 3 or 4, Grantee will
permanently forfeit such Shares and the Shares will be returned to the Company
at no cost to the Company.

 

8.                                      Rights as Stockholder.  Neither Grantee
nor any person claiming under or through Grantee will have any of the rights or
privileges of a stockholder of the Company in respect of any Shares deliverable
hereunder unless and until certificates representing such Shares will have been
issued, recorded on the records of the Company or its transfer agents or
registrars, and delivered to Grantee or the Escrow Agent.  Except as provided in
Section 2, after such issuance, recordation and delivery, Grantee will have all
the rights of a stockholder of the Company with respect to voting such Shares
and payment of dividends or distributions on such Shares.

 

9.                                      No Guarantee of Continued Service. 
GRANTEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF THE SHARES OF RESTRICTED
STOCK PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING TO
PROVIDE SERVICES (I.E., NOT INCURRING A TERMINATION OF SERVICE) AT THE WILL OF
THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING GRANTEE) AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS RESTRICTED STOCK OR ACQUIRING
SHARES HEREUNDER.  GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT,
THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH
HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT
AS AN EMPLOYEE OR OTHER SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD,
OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH GRANTEE’S RIGHT OR THE RIGHT
OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING GRANTEE) TO
TERMINATE GRANTEE’S RELATIONSHIP AS AN EMPLOYEE OR OTHER SERVICE PROVIDER AT ANY
TIME, WITH OR WITHOUT CAUSE.

 

10.                               Address for Notices.  Any notice to be given
to the Company under the terms of this Agreement will be addressed to the
Company, in care of its Stock Plan Administrator at Silver Bay Realty Trust
Corp, 601 Carlson Parkway, Suite 250, Minnetonka, Minnesota 55305, or at such
other address as the Company may hereafter designate in writing.

 

11.                               Grant is Not Transferable.  Except to the
limited extent provided in Section 6, the unvested Shares subject to this Grant
and the rights and privileges conferred hereby will not be transferred,
assigned, pledged or hypothecated in any way (whether by operation of law or
otherwise) and will not be subject to sale under execution, attachment or
similar process.  Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of any unvested Shares represented by the Restricted Stock
subject to this Grant, or any right or privilege conferred hereby, or upon any
attempted sale under any execution, attachment or similar process, this Grant
and the rights and privileges conferred hereby immediately will become null and
void.

 

6

--------------------------------------------------------------------------------


 

12.                               Binding Agreement.  Subject to the limitation
on the transferability of this Grant (and the Restricted Stock subject thereof)
contained herein, this Agreement will be binding upon and inure to the benefit
of the heirs, legatees, legal representatives, successors and assigns of the
parties hereto.

 

13.                               Additional Conditions to Release from Escrow. 
The Company will not be required to issue any certificate or certificates for
Shares hereunder or release such Shares from the escrow established pursuant to
Section 2 prior to fulfillment of all the following conditions: (a) the
admission of such Shares to listing on all stock exchanges on which such class
of stock is then listed; (b) the completion of any registration or other
qualification of such Shares under any state or federal law or under the rulings
or regulations of the Securities and Exchange Commission or any other
governmental regulatory body, which the Committee will, in its absolute
discretion, deem necessary or advisable; (c) the obtaining of any approval or
other clearance from any state or federal governmental agency, which the
Committee will, in its absolute discretion, determine to be necessary or
advisable; and (d) the lapse of such reasonable period of time following the
date of grant of the Restricted Stock as the Committee may establish from time
to time for reasons of administrative convenience.

 

14.                               Plan Governs.  This Agreement is subject to
all terms and provisions of the Plan.  In the event of a conflict between one or
more provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern.  Capitalized terms used and not defined in
this Agreement will have the meaning set forth in the Plan.

 

15.                               Committee Authority.  The Committee will have
the power to interpret the Plan and this Agreement and to adopt such rules for
the administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not Grantee becomes vested with respect to
any Shares represented by the Restricted Stock which is the subject of the
Grant).  All actions taken and all interpretations and determinations made by
the Committee in good faith will be final and binding upon Grantee, the Company
and all other interested persons.  No member of the Committee will be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or this Agreement.

 

16.                               Electronic Delivery.  The Company may, in its
sole discretion, decide to deliver any documents related to the Restricted Stock
awarded under the Plan or future Restricted Stock that may be awarded under the
Plan by electronic means or request Grantee’s consent to participate in the Plan
by electronic means.  Grantee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

 

17.                               Captions.  Captions provided herein are for
convenience only and are not to serve as a basis for interpretation or
construction of this Agreement.

 

18.                               Agreement Severable.  In the event that any
provision in this Agreement will be held invalid or unenforceable, such
provision will be severable from, and such invalidity or

 

7

--------------------------------------------------------------------------------


 

unenforceability will not be construed to have any effect on, the remaining
provisions of this Agreement.

 

19.                               Modifications to the Agreement.  This
Agreement constitutes the entire understanding of the parties on the subjects
covered.  Grantee expressly warrants that he or she is not accepting this
Agreement in reliance on any promises, representations, or inducements other
than those contained herein.  Modifications to this Agreement or the Plan can be
made only in an express written contract executed by a duly authorized officer
of the Company.  Notwithstanding anything to the contrary in the Plan or this
Agreement, the Company reserves the right to revise this Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of
Grantee, to comply with Section 409A of the Code or to otherwise avoid
imposition of any additional tax or income recognition under Section 409A of the
Code in connection with this award of Shares of Restricted Stock.

 

20.                               Amendment, Suspension or Termination of the
Plan.  By accepting this Grant, Grantee expressly warrants that he or she has
received an award of Restricted Stock under the Plan, and has received, read and
understood a description of the Plan.  Grantee understands that the Plan is
discretionary in nature and may be amended, suspended or terminated by the
Company at any time.

 

21.                               Governing Law.  This Agreement will be
governed by the laws of the State of Maryland, without giving effect to the
conflict of law principles thereof.

 

8

--------------------------------------------------------------------------------

 